DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 3-7 are pending in the application and have been examined.

Response to Arguments
Applicant’s arguments with respect to claim(s) 2-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kashiwabara et al. (US 2019/0017420 A1) hereinafter Kashiwabara in view of Pitcel et al. (US 2018/0252191 A1) hereinafter Pitcel.
Claim 3:
Kashiwabara discloses a PCV valve coupling structure (77, 78, 81) employed in a PCV valve (44) used to adjust a gas flow area of a blow-by gas passage through which blow-by gas in an internal combustion engine flows (Paras. 0039-0040) to an intake system of the internal combustion engine (21), the PCV valve coupling structure coupling the PCV valve (44) to the internal combustion engine (Para. 0045), the PCV valve coupling structure comprising a coupling member (81) that is separate from the PCV valve (44) and used to couple the PCV valve to the internal combustion engine (Para. 0062) wherein the PCV valve includes a protrusion configured to be connected to a hose (48b; Para. 0062), the protrusion includes a hole configured to communicate with an inside of the hose (central portion of pipe 48), the coupling member includes a through-hole (81d), and the coupling member (81) is used to couple the PCV valve (44) to the internal combustion engine (Para. 0045) with the protrusion of the PCV valve (48b) extending through the through-hole (81d).
Kashiwabara doesn’t explicitly disclose coupling in a non-removable manner.
However, Pitcel does disclose coupling in a non-removable manner (Para. 0052; heat stakes in place of the fasteners shown in Fig. 1 used to attach the end cap 30 to the housing 20; holes in the end cap are analogous to a fixation hole).
Kashiwabara discloses a prior art PCV valve coupling structure having all the recited structure, but which differs from the claimed device in that the reference does not explicitly disclose that PCV valve is coupled in a non-removable manner just that the structure uses an engagement portion for attachment.
 

 The substitution of one known element (engagement portions as shown in Kashiwabara) for another (heat staking as shown in Pitcel) would have been obvious to one of ordinary skill in the art at the time of the invention since the substitution of the engagement portions would have yielded predictable results, namely, a secure connection of the components in Kashiwabara. (MPEP 2143 (I)(B))
Claim 4:
Kashiwabara and Pitcel, as shown in the rejection above, disclose all the limitations of claim 3. 
Kashiwabara also discloses wherein the PCV valve includes a flow rate adjustment unit (46) configured to adjust the gas flow area of the blow-by gas passage (Paras. 0063-0065), and the coupling member (81) is used to couple the flow rate adjustment unit to the internal combustion engine (valve body is a part of the PCV valve 44 which is connected to the engine as disclosed above).
Kashiwabara doesn’t explicitly disclose coupling in a non-removable manner.
However, Pitcel does disclose coupling in a non-removable manner (Para. 0052; heat stakes in place of the fasteners shown in Fig. 1 used to attach the end cap 30 to the housing 20; holes in the end cap are analogous to a fixation hole).
Claim 5:
Kashiwabara discloses a PCV valve coupling structure (77, 78, 81) employed in a PCV valve (44) used to adjust a gas flow area of a blow-by gas passage through which blow-by gas in an internal combustion engine flows (46, Paras. 0063-0065) to an intake system of the internal combustion engine (21), the PCV valve coupling structure coupling the PCV valve (44) to the internal combustion engine (Para. 0045),
	Kashiwabara doesn’t explicitly disclose wherein the coupling member includes a fixation hole, and the coupling member is attached to the internal combustion engine by a plastically deformed deformation part protruding from the internal combustion engine and extending through the fixation hole so that the coupling member couples the PCV valve to the internal combustion engine in the non-removable manner. (Para. 0052; heat stakes in place of the fasteners shown in Fig. 1 used to attach the end cap 30 to the housing 20; holes in the end cap are analogous to a fixation hole)
	Kashiwabara discloses a prior art PCV valve coupling structure having all the recited structure, but which differs from the claimed device in that the reference does not explicitly disclose that PCV valve is coupled in a non-removable manner just that the structure uses an engagement portion for attachment.
Pitcel discloses a prior art cover and housing which may be attached to one another through several means, specifically heat staking.  
 	The substitution of one known element (engagement portions as shown in Kashiwabara) for another (heat staking as shown in Pitcel) would have been obvious to one of ordinary skill in the art at the time of the invention since the substitution of the engagement portions would have yielded predictable results, namely, a secure connection of the components in Kashiwabara. (MPEP 2143 (I)(B))
Claim 6:

	Kashiwabara also discloses wherein the PCV valve includes a protrusion configured to be connected to a hose (48b; Para. 0062), the protrusion includes a hole configured to communicate with an inside of the hose (central portion of pipe 48), the coupling member includes a through-hole (81d), and the coupling member (81) is used to couple the PCV valve (44) to the internal combustion engine (Para. 0045) with the protrusion of the PCV valve (48b) extending through the through-hole (81d).
Kashiwabara doesn’t explicitly disclose coupling in a non-removable manner.
However, Pitcel does disclose coupling in a non-removable manner (Para. 0052; heat stakes in place of the fasteners shown in Fig. 1 used to attach the end cap 30 to the housing 20; holes in the end cap are analogous to a fixation hole).
Claim 7:
Kashiwabara and Pitcel, as shown in the rejection above, disclose all the limitations of claim 3. 
Kashiwabara also discloses wherein the PCV valve includes a flow rate adjustment unit (46) configured to adjust the gas flow area of the blow-by gas passage (Paras. 0063-0065), and the coupling member (81) is used to couple the flow rate adjustment unit to the internal combustion engine (valve body is a part of the PCV valve 44 which is connected to the engine as disclosed above).
Kashiwabara doesn’t explicitly disclose coupling in a non-removable manner.
However, Pitcel does disclose coupling in a non-removable manner (Para. 0052; heat stakes in place of the fasteners shown in Fig. 1 used to attach the end cap 30 to the housing 20; holes in the end cap are analogous to a fixation hole).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT P LIETHEN whose telephone number is (313)446-6596. The examiner can normally be reached Mon - Fri, 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/KURT PHILIP LIETHEN/Examiner, Art Unit 3747